Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2 and 4-9 are allowable. Claims 10-12, and 14-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions drawn to a method for forming and assembling a connecting rod and crankshaft assembly, as set forth in the Office action mailed on 13 August 2020, is hereby withdrawn and claims 10-12 and 14-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-2, 4-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's closest art, Gall (US 2015/0053169 A1) in view of Schuster (US 8,979,971 B2) in view of Burns (US 2017/0282457 A1) was presented in a previous Office Correspondence.

Schuster teaches a method for producing metallic components (Title; Abstract) including a connecting rod (Col 5, Ln 48-53). Schuster further teaches the component has an end (6) with a bore (3) (Fig 2a-c), the method comprising: fabricating the end (6) of the component via additive manufacturing wherein a plurality of stacked metal layers are formed by selectively applying heat or energy to one or more metal precursors, and the additive manufacturing conditions are controlled such that the fabricated second end comprises a first weakened region (indicated with reference numeral 7, to the left of the bore 3) and a second weakened region (indicated with reference numeral 7, to the right of the bore 3) on opposing sides of the bore (3) (Fig 2a; Col 8, Ln 4-17); breaking the end (6) of the component at each of the first and second weakened regions (7) to form a part comprising a base (1) having a second end base (in Fig 2c at the bottom of part (1)) and a cap (2) having a second end cap (in Fig 2c at the top of part (2)), wherein the base (1) comprises a first fracture face and a second fracture face which each respectively correspond to a first fracture face of the cap (2) and a second fracture face of the cap (2); and wherein the first fracture face of the base, the second fracture face of the base, the first fracture face of the cap, and the second fracture face of the cap are a non-planar configuration (a common definition for “non-planar” is “not lying or able to be confined within a single plane : having a three-dimensional quality” (Merriam-Webster) 
Schuster discloses using metallic powder as a precursor during the additive manufacturing process (Col 7, Ln 51-53) and therefore does not explicitly disclose using a wire precursor.
Burns teaches additive manufacturing systems and methods (Title; Abstract) and further teaches it is known in the additive manufacturing art to use metal precursor in the form of wire and/or powder ([0016]-[0017]).
However the prior art does not teach or fairly suggest the non-planar configurations of the first fracture face of the base and the second fracture face of the base are concave or convex, and the non-planar configurations of the first fracture face of the cap and the second fracture face of the cap are the other one of concave or convex to mate with the non-planar configurations of the first fracture face of the base and the second fracture face of the base respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        
/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726